DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on November 6, 2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.
 Response to Amendments
	This office action is responsive to application 15/528,070 where the Applicant filed an RCE on November 6, 2020 for the corresponding amendments filed on September 8, 2020.  Claims 1, 3, and 5 were amended, and claims 1-20 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed in association with the RCE have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the § 112 rejection to claims 1, 3 and 5, the amendments to the claims address the issue of indefiniteness and the § 112 rejection is withdrawn.

	Specification
The disclosure is objected to because of the following informalities: the words associated with the abbreviation “HP” in the drawings and the specification is not given.  The Examiner now believes that “HP” stands for “home platform,” and if this is correct, the specification should be amended accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved Or more succinctly, move numbered material first, lettered material last.)
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2013/0305291, “Dua”) in view of Warrick (US 2011/0298596, “Warrick”), and further in view of Bhalerao (US 10,114,939, “Bhalerao”).	
Regarding Claim 1
A method (abstract, Figs. 3 & 5) for configuring a multimedia device (Figs. 1 & 3, ¶¶ [0051], [0095], i.e., the “set-top box 100” or “set-top box 311”) configured to be connected to an interconnection device…1 (Fig. 3, ¶¶ [0095]-[0096], i.e., “broadband router 317”), and to a communication terminal (Fig. 3, ¶ [0095], i.e. “media player 321”), 
the multimedia device including a service interface to the interconnection device (Fig. 3, ¶ [0095], “Connected to the broadband router 317 is … the set-top box 311 outlined herein;” and ¶ [0051], “The set-top box additionally integrates a 10/100/1000 Mbps Ethernet controller 129 and auto-sensing RJ-45 port 130 for wide area network (WAN) connectivity to a service provider network. Also included is a 10/100/1000 Mbps Ethernet controller 131 and auto-sensing RJ-45 port 132 for local area network (LAN) connectivity. Additional wireless and wireline interface standards may be supported by the set-top box 100 while remaining within the spirit and scope of the present invention,” i.e., a service interface can assume many different forms as disclosed by Dua) and a terminal interface to the communication terminal (Fig. 3, ¶ [0095], “User A1 could access programming from these media sources on … the wireless media player 321, … or on other media devices that connect to the LAN. These media devices could “discover” the set-top box 311 on the LAN using UPnP [Universal terminal interface that supports, e.g., UPnP), 
the method comprising: 

2 …,
a …, through the service interface,… (Dua Fig. 3, ¶ [0095], and Warrick Fig. 9, ¶ [0123], “Mobile devices 150 connect to the STB 931 via a data connection 950 which could be either a networked, direct, or indirect connection according to the modes supported by the communication module 916,” i.e., the first request sent by the mobile device as suggested by Warrick (below) is depicted in Fig. 9 of Warrick as a direct connection without an interconnection device, but Warrick suggests that an “indirect connection” can be used, which includes the indirect connection achieved by broadband router 317 of Dua that is linked to the set-top box 311 via the service interface) )
b …and routed by the interconnection device… (Dua Fig. 3, ¶ [0095], and Warrick Fig. 9, ¶ [0123], i.e., as detailed above, the indirect connection suggested by Warrick is disclosed by Dua where the first request sent by the mobile device is routed by the broadband router 317 that acts as the interconnection device)
3 …, 
4 …, 
c …, through the service interface and via the interconnection device,… (Dua Fig. 3, ¶ [0095], and Warrick Fig. 9, ¶ [0123], i.e., instead of displaying the “passkey” of the interconnection device and received the “passkey” through the service interface of the set-top box 311)
5 …;
6 …:
7 …, and
8 ….
Dua doesn’t disclose
1 … with which the multimedia device is authenticated,
2 receiving, …a , a first request sent by the communication terminal …b to obtain an identification parameter authorizing access to a configuration module of the multimedia device,
3 the communication terminal being authenticated with the interconnection device,
4 transmitting, …c, a message to the communication terminal comprising the requested identification parameter,
5 identifying an interface by which whether a second request sent by the communication terminal to access the configuration module is received through the service interface or through the terminal interface ; 
6 when the second request is received through the terminal interface: 
7 sending to the communication terminal a third request through the terminal interface to transmit the identification parameter, and 
8 receiving, through the terminal interface, a message sent by the communication terminal comprising the identification parameter.
Warrick, however, discloses
2 receiving, …a , a first request sent by the communication terminal …b  (Fig. 4, ¶ [0049], “Step 404: Once the hotel's media system 100 is detected, in one configuration, the communication module 304 of the mobile phone 300 performs data communication [via a first request] with the hotel media system such as by establishing a two-way data connection with the communication module 116 of the hotel's media system controller 110;” ¶ [0123], “In some configurations, the STB 931 may communicate to a media system controller 110 (see FIG. 1) to support the customization and authentication functions. In other configurations, the STB 931 may perform these functions itself,” i.e., the functionality of the media system controller 110 in Fig. 4 is performed by the set-top box 931 of Fig. 9; and although a first request is not literally recited by Warrick, but it would be obvious to one skilled in the art that the mobile device sends a request for the passkey to enable authorization of the mobile device.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”) to obtain an identification parameter authorizing access to a configuration module of the multimedia device (Fig. 9, ¶ [0123], i.e., the “passkey” serves as the identification parameter that authorizes access; the “STP [set-top box] 931” and the “mobile device 150” correspond to the set-top box and media player, respectively, as disclosed in Dua; and the “customization module 914” serves as the configuration module; ),
4 transmitting, …c, a message to the communication terminal comprising the requested identification parameter (Fig. 9, ¶ [0123], “ For example, authentication may be performed via a passkey [as the identification parameter] that is generated and [then transmit[ed] and] displayed [as a message] on a TV 130 by the STB 931;” and ¶ [0041], “Alternately, the authentication module 112 may automatically display [as a message] a passkey [as the identification parameter] on an interface such as a TV in the guest's room…;” i.e., instead of displaying the passkey on the TV, it would be obvious to one skilled in the art that the passkey could also be displayed on the media device of Warrick or the media player of Dua.  See MPEP § 2141 (III).),
5 identifying an interface by which whether a second request sent by the communication terminal to access the configuration module is received through the service interface or through the terminal interface (¶ [0123], “The communication module 916 in the STB 931 may support any number of data modes including ports for a direct wired connection such as USB, Ethernet, or Firewire; a wireless connection such as Wi-Fi or Bluetooth, or any other type of connection,” where the various types of interfaces employed by the STB 931 are identified upon their use to enable their functionality; and ¶ [0033], “To ensure privacy, the data flowing through the connection may encrypted in both directions such that a third party will not be able to read or second request is one of the steps taken as, for example, an initial authentication handshake to establish the direct connection between mobile device (acting as the communication terminal)  and the set-top box (acting as a multimedia device) that possesses the terminal interface, whereby the terminal interface supports the direct connection between the mobile device and the set-top box); 
6 when the second request is received through the terminal interface (Fig. 9, ¶ [0123], “The communication module 916 in the STB 931 may support any number of data modes including ports for a direct wired connection such as USB, Ethernet, or Firewire; a wireless connection such as Wi-Fi or Bluetooth, or any other type of connection,” i.e., a direct connection as shown in Fig. 9, e.g., a Wi-Fi connection between the mobile device and set-top box): 
7 sending to the communication terminal a third request through the terminal interface to transmit the identification parameter (Fig. 9, ¶ [0123], i.e., the last step of establishing Wi-Fi (the association response) comprises a third request that signals from the set-top box to the mobile device that data (or the passkey) may be transferred (see Fig. 6, ¶ [0097], of previously cited US 2013/0311694 to Bhamidipati for the types of requests associated with Wi-Fi), where the use of Wi-Fi involves the terminal interface), and 
8 receiving, through the terminal interface, a message sent by the communication terminal comprising the identification parameter (¶ [0123], “The mobile device 150 then transmits the same passkey back to the STB 931,” i.e., the sending of the “passkey”).
Bhalerao, however, discloses
1 … with which the multimedia device is authenticated (Col. 9:5-60, i.e., authentication between an intermediary device, a control device, and a smart device),
	3 the communication terminal being authenticated with the interconnection device (Col. 9:5-60),
	Regarding the combination of Dua and Warrick, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multimedia device system of Dua to have included the passkey feature of Warrick. One of ordinary skill in the art would have been motivated to incorporate the passkey feature of Warrick because Warrick teaches that this form of authentication can be performed without requiring the assistance of an “media system controller 110” (i.e., an interconnection device), and that form of authentication allows for “customization information [to] be pre-stored in the STB 931.”  See Warrick ¶ [0123].
	Regarding the combination of Dua-Warrick and Bhalerao, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified multimedia device system of Dua-Warrick to have included the authentication feature of Bhalerao. One of ordinary skill in the art would have been motivated to incorporate the authentication feature of Bhalerao because Bhalerao teaches solutions to address the well-known need “for additional and improved systems and methods for secure communication between devices.”  See Bhalerao Col. 1:45-48. 
Regarding Claim 7
Dua in view of Warrick, and further in view of Bhalerao (“Dua-Warrick-Bhalerao”) disclose the method of claim 1, and Dua further discloses 
wherein the interconnection device is a home gateway (Fig. 3, ¶¶ [0096]-[0097], i.e., the broadband router 317 acts as a home gateway with respect to “Domain A” as a home and “Telco A Network 330” and the “Internet 339”).  
Regarding Claim 8
Dua-Warrick-Bhalerao disclose the method of claim 1, and Bhalerao further discloses
wherein at least one of the multimedia device and the communication terminal is not connected to the interconnection device at the time of sending of the second request by the communication terminal (Fig. 9, ¶ [0123], i.e., the “passkey” is displayed on the TV, which could also be transmitted directly to the mobile device; thus, the mobile device of Warrick is not connected to the interconnection device, including at the time of sending the second request by the communication terminal).
Regarding the combination of Dua and Warrick, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 8 that deals with the use of a passkey via the establishment of a secure communication channel that requires authentication through the use of a request between two devices.  
Regarding Claim 9
Dua-Warrick-Bhalerao disclose the method of claim 1, and Bhalerao further discloses 
wherein the multimedia device operates in a roaming mode at the time of sending of the second request by the communication terminal (¶ [0033], “The connection may be established via wired access ports such as USB, FireWire, Ethernet, etc. or wireless access ports such as using Bluetooth, Wi-Fi, WLAN, etc, and, as previously mentioned, a computer network used to make the connection may be a guest a roaming mode via the multimedia device that enables the communication terminal to establish a secure communication channel).
Regarding Independent Claim 2
With respect to independent claim 2, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claim 2. Therefore, claim 2 is rejected, for similar reasons, under the grounds set forth for claim 1.  The Examiner further notes that: 1) claim 1 is directed to a “method for configuring a multimedia device” and claim 2 is directed to a “method of communication between a communication terminal and a multimedia device;” and 2) claim 1 recites an “interconnection device” and claim 2 recites an “intermediate device.”  The differences between claim 1 and claim 2 are inconsequential in the analysis of patentability, which is substantiated by the Applicant’s amendments to claims 1 and 2 that mirror each other.  Thus, claim 2 is rejected on the same grounds as claim 1.
Regarding Independent Claims 3-6
	  With respect to independent claims 3-6, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 3-6. Therefore, claims 3-6 are rejected, for similar reasons, under the grounds set forth for claim 1.
Regarding Dependent Claims 10, 13-15, and 18
	
	  With respect to dependent claims 10, 13-15 and 18, a corresponding reasoning mutatis mutandis, to the subject matter of claims 10, 13-15 and 18. Therefore, claims 10, 13-15 and 18 are rejected, for similar reasons, under the grounds set forth for claim 7.
Regarding Dependent Claims 11, 16, and 19
	
	  With respect to dependent claims 11, 16, and 19, a corresponding reasoning as given earlier for independent claim 8 applies, mutatis mutandis, to the subject matter of claims 11, 16, and 19. Therefore, claims 11, 16, and 19 are rejected, for similar reasons, under the grounds set forth for claim 8.
Regarding Dependent Claims 12, 17, and 20
	
	  With respect to dependent claims 12, 17, and 20, a corresponding reasoning as given earlier for independent claim 9 applies, mutatis mutandis, to the subject matter of claims 12, 17, and 20. Therefore, claims 12, 17, and 20 are rejected, for similar reasons, under the grounds set forth for claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491